DETAILED ACTION
Receipt of Arguments/Remarks filed on October 6 2021 is acknowledged. Claims Claim 1 was amended. Claims 1-20 are pending. Claims 4-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2 2021.   Accordingly, claims 1-3 and 20 are being examined on the merits herein.
In consideration of the amendment and in reconsideration of the prior office actions and responses thereto, rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Withdrawn Rejection


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (Dissertation, 2008, cited on PTO Form 1449) in view of Wong et al. (USPGPUB No. 20060134204, cited on PTO Form 1449) and Sun et al. (American Pharmaceutical Review, 2010, cited in the Office action mailed on July 22 2021).
Applicant Claims
The instant application claims a pharmaceutical composition in form of an aqueous suspension comprising solid particles of amphiphilic particulate sulfonate and/or sulfate, consisting of a pharmacologically active agent D comprising from 1 to 4 amino groups of which one or more is protonated, and of a corresponding number of sulfate or sulfonate anion of a hydrophilic drug, the particles having a solubility in water or aqueous body fluid of less than 0.1% by weight, and wherein 90% (aka D90) or more of the particles have a size in the interval of 50000 nm to 100 000 nm (5 to 100 microns), wherein the amphiphilic particulate sulfonate or sulfate are represented by formulas (1) and (2), respectively: D"*(R1SO3)n (1); D"*(R2OSO3)1n (2); wherein Rl is straight chain C10-C20 alkyl; R2 is straight chain C10-C20 alkyl; n is an integer from 1 to 4, and D is selected from the group consisting of anti-cancer drugs, anti-bacterial drugs and anti-fungal drugs.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Gu is directed to a novel approach to formulation of anticancer drugs in nanoparticles.  Doxorubicin hydrochloride (doxHCl) was chosen as a model drug for incorporation into ion-complexing/pairing.  DoxHCl has a pKa of around 8.2 meaning that at physiological pH of 7.4, more than 80% of doxHCl molecules have a net positive charge (page 16).  A simple process of hydrophobic ion pairing, where a drug of interest is electrostatically paired with oppositely charged ionic molecule, will be used to modify doxorubicin hydrochloride into a new hydrophobic complex.  Alkyl sulfates are complexed with doxHCl.  These sulfates have a negative sulfate group for pairing with cationic protonated amine group of doxHCl (page 41).  Four different doxorubicin 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Gu teaches complexes with alkyl sulfates with doxorubicin and that these complexes for micrometer strands, Gu does not expressly teach a particle size including the size of which more 90% or more fall or teach alkyl sulfates other than the four exemplified. However, this deficiency is cured by Wong et al. and Sun et al. 
	Wong et al. is directed to complexes made using low solubility drugs.  Taught is forming a complex of a drug moiety and a counter-ion.  Basic drugs can be utilized (paragraph 0012 and 0030).    Counter-ions include alkyl sulfates including sodium octyl sulfate, sodium decyl sulfate, sodium lauryl sulfate and sodium tetradecyl sulfate.  The alkyl sulfate comprises from 6 to 18 carbons (paragraph 0032).  A suspension of drug/sodium lauryl sulfate was formed.  The mean particle size is 68 microns (paragraph 0134).  
	Sun et al. is directed to particle size specifications for solid oral dosage forms.  In the pharmaceutical industry, particle characterization of powder materials has become one of the crucial aspects in drug product development and quality control.  The particle size distribution (PSD) of the drug substance may have significant effects on final drug 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gu, Wong et al., Sun et Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since the hydrophilicity/hydrophobicity will change depending on the length of the alkyl sulfates, one skilled in the art would manipulate the chain length in order to manipulate the hydrophilicity/hydrophobicity of the resulting complex.  
Regarding the claimed particle size and D90, Gu teaches the complexes of micrometer strands but is silent on the size.  Wong et al. teach formation of complexes between alkyl sulfates and a drug in a suspension had a mean particle size of 68 microns.  Sun et al. teaches the importance of particle size distribution.  For a particle size specification, the acceptable size range should be linked to drug product performance or drug product manufacturability with narrow PSD being desired.  Since two powder systems with the same mean size but different size distribution may have significantly different influences on drug product performance or drug product manufacturability, a narrow PSD is desired.  A narrow PSD is uses the limits of D10, D50 and D90 as acceptable criteria.  The PSD can be controlled by establishing both upper and lower limits for each of D10, D50 and D90.  Thus, one skilled in the art would In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed suspension and the limitations of claim 2, Gu teaches dispersion of the complexes in a phosphated buffered saline.  Wong et al. teaches suspensions of the complex in water.  Thus, both suggest the complexes can be formulated as suspensions with either a buffer or excipient (water).  

Response to Arguments
Applicant’s arguments filed October 6 2021 have been fully considered but they are not persuasive. 
Applicant argues that (1) doxorubicin is a drug that needs to be delivered to a specific site.  Doxorubicin is widely used for the treatment of different types of malignancies.  It is argued that the present invention provides pharmaceutical compositions that are especially capable of targeted administration to the lung of a drug.
Regarding applicant’s first arguments, firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Secondly, even if the claims recite delivery to the lungs, this is the intended use of the claimed composition.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Thus, the recitation for pulmonary delivery would not in and of itself differentiate the claimed composition in the form of an aqueous suspension from the prior art composition.  
 Applicant argues that (2) Gu is directed to polymeric nanoparticles.  It is argued that contrary to Gu, the solid particles of the present invention consist of amphiphilic sulfonate or sulfate particles of a hydrophilic drug and no polymer nanoparticles are included.  Such are excluded by the recitation consist of.  It is argued that Gu did not investigate the delivery of drugs to the lung.
Regarding applicant’s second argument, while Gu may have embodiments where polymeric nanoparticles are taught.  The pages of Gu pointed to by the examiner, specifically pages 42-43, only refer to the formation of a doxorubicin complex.  This complex consists only of the doxorubicin and the sulfate.  Wong et al. recognizes that these complexes alone can be utilized with a carrier.  Thus, the prior art does not require a polymer as argued.  Forming a composition of just the complex in a 
Applicant argues that (3) Gu does not teach the particle size and this particle size is important because on can control which organ the compound is delivered.  
Regarding Applicant’s third argument, firstly, delivery to the lungs is not required.  Secondly, Applicant has not demonstrated the criticality of the claimed particle size.  Note MPEP 716.02(d): “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  The instant specification (page 5) suggests a much wider particle size range is acceptable.  Even looking at example 21 which Applicant points in the arguments over the non-statutory double patenting rejection.  A criticality of particle size is not established.  Table 10 shows 0.475 microns, 10.87 microns, 63.24 microns and 189 microns.  While the particle with a size of 63.24 showed the most doxorubicin in the lungs, this does not establish that the other sizes would not work.  It is unclear how the statement that 40-90 microns is particularly advantageous is supported when neither 40 nor 90 microns were tested.  
	Applicant argues that (4) Wong is concerned with addressing problems of solubility associated with lipophilic drugs.  It is argued that one would not have even looked to Wong for a solution to problems addressed by the present invention.  Applicant argues the various examples of Wong.
	Regarding applicant’s fourth argument, the doxorubicin complex taught in Gu is the exact same complex claimed.  While doxorubicin HCl is not a basic drug, 
	Applicant argues that (5) Sun discusses particle size and oral distribution.  It is argued that doxorubicin exhibits low oral bioavailability and no oral formulation for doxorubicin is available on the market.  One would not turn to Sun for optimizing a drug formulation to be delivered to the lung.
Regarding applicant’s fifth argument, again, the instant claims do not require delivery to the lungs.  Sun specifically discusses the particle size distribution effects on not only drug manufacturability but also performance.  The Sun reference specifically provides knowledge that one skilled in the art of drug manufacturing would be interested in KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.  Sun clearly provides the knowledge that one skilled in the art would possess regarding the desire for a narrow particle size distribution with regards to drug product development.  
	 
	
Claims 1-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (USPGPUB No. 20060134204, cited on PTO Form 1449) in view of Trotta et al. (Pharm. Acta Helv., 1988, cited in the Office action mailed on July 22 2021), Manning et al. (WO1994008599A1, cited in the Office action mailed on July 22 2021) and Sun et al. (American Pharmaceutical Review, 2010, cited in the Office action mailed on July 22 2021).
Applicant Claims
The instant application claims a pharmaceutical composition in form of an aqueous suspension comprising solid particles of amphiphilic particulate sulfonate and/or sulfate, consisting of a pharmacologically active agent D comprising from 1 to 4 amino groups of which one or more is protonated, and of a corresponding number of 1SO3)n (1); D"*(R2OSO3)1n (2); wherein Rl is straight chain C10-C20 alkyl; R2 is straight chain C10-C20 alkyl; n is an integer from 1 to 4, and D is selected from the group consisting of anti-cancer drugs, anti-bacterial drugs and anti-fungal drugs.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wong et al. is directed to complexes made using low solubility drugs.  Taught is forming a complex of a drug moiety and a counter-ion.  The solubility of the complex is greater than the solubility of the drug (paragraph 0011).  Basic drugs can be utilized (paragraph 0012 and 0030).    Counter-ions include alkyl sulfates including sodium octyl sulfate, sodium decyl sulfate, sodium lauryl sulfate and sodium tetradecyl sulfate.  The alkyl sulfate comprises from 6 to 18 carbons.  Also suitable are other anionic surfactants (paragraph 0032).  A suspension of drug/sodium lauryl sulfate was formed.  The mean particle size is 68 microns (68000 nm) (paragraph 0134).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Wong et al. teaches a complex between a basic drug and anionic surfactants, Wong et al. does not expressly teach doxorubicin or sulfonate.  However, these deficiencies are cured by Trotta et al. and Manning et al.
in vitro diffusion rate constants increase in the presence of counterions in a molar ratio of 1:1 (summary, table 1 and last paragraph).
	Manning et al. is directed to ion-pairing of drugs for improved efficacy and delivery.  The formation of ion-pairs between a surfactant and drugs has been investigated as a method of improving drug delivery and membrane permeability (page 2, lines 30-32).  It was found that precipitation of the hydrophobic ion pairing (HIP) complex out of aqueous solution may be controlled for the production of uniform HIP complex particles of a desired size.  These particles may then form a suspension.  The HIP complex precipitation can be controlled so as to yield particles of specific size to effect the rate of drug released from suspensions.  The particle size of the complex which is formed in water will depend on the degree of agitation and the rate of counterion addition (page 11, lines 15-37).  Particles in the size of 2-10 microns can be achieved (page 12, lines 10-11).  Anionic detergents include sulfates, sulfonates, phosphate and carboxylates with carbon chain lengths of 8-18 carbons (pages 17-18, lines 33-38 and 1-5).
	While Wong et al. teaches a mean particle size, Wong et al. does not teach a D90.  However, this deficiency is cured by Sun et al.
	Sun et al. is directed to particle size specifications for solid oral dosage forms.  In the pharmaceutical industry, particle characterization of powder materials has become one of the crucial aspects in drug product development and quality control.  The particle 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wong et al., Trotta et al., Manning et al. and Sun et al. and utilize a sulfate or sulfonate anionic detergent as the counter-ion.  One skilled in the art would have been motivated to utilize either of these counter-ions as Trotta et al. teaches that either sulfates or sulfonates can serve as a counterion with doxorubicin and Manning et al. teaches both alkyl sulfates and sulfonates are suitable counter-ions for drug complex formation.  Thus, both of these anionic surfactants are known in the art for the same purpose.  It would have been obvious to one of ordinary skill in the art and manipulate the alkyl chain length of the alkyl sulfate or sulfonate which is the counter-ion to doxorubicin.  Since Trotta et al. specifically teaches forming complexes of doxorubicin and alkyl sulfate or alkyl sulfonate counter-ions, Wong et al. teaches forming complexes between basic drugs and alkyl sulfates and Manning et al. teaches complexes of sulfonates or sulfates with varying chain length can be utilized to form ion pairs, there is a reasonable expectation of success in forming ion-pairs.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught alkyl sulfates as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  Since the hydrophilicity/hydrophobicity will change depending on the length of the alkyl sulfates/sulfonate, one skilled in the art would manipulate the chain length in order to manipulate the hydrophilicity/hydrophobicity of the resulting complex.  
Regarding the claimed particle size and D90, Wong et al. teach formation of complexes between alkyl sulfates and a drug in a suspension had a mean particle size of 68 microns.  Manning et al. teaches how the precipitation conditions can be utilized to control particle size in the micron range.  Sun et al. teaches the importance of particle size distribution.  For a particle size specification, the acceptable size range should be linked to drug product performance or drug product manufacturability with narrow PSD being desired.  Since two powder systems with the same mean size but different size distribution may have significantly different influences on drug product performance or drug product manufacturability, a narrow PSD is desired.  A narrow PSD is uses the limits of D10, D50 and D90 as acceptable criteria.  The PSD can be controlled by establishing both upper and lower limits for each of D10, D50 and D90.  Thus, one skilled in the art would not only manipulate the particle size but the PDS in order to optimize drug performance and/or drug manufacturability.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed suspension and the limitations of claim 2, both Wong et al. and Manning et al. teach suspensions of the complex in water.  Thus, both suggest the complexes can be formulated as suspensions with either a buffer or excipient (water).  

Response to Arguments
Applicant’s arguments filed October 6 2021 have been fully considered but they are not persuasive. 
Applicant argues that (1) the discussions of Wong and Sun above are incorporated and not repeated in the interest of brevity.
Regarding Applicant’s first argument, the arguments over Wong and Sun are not persuasive for the reasons set forth above.
Applicant argues that (2) Trotta discusses the lipophilicity of doxorubicin increasing with the presence of a counter ion.  Trotta is not properly combinable with Wong since Wong is concerned with increasing the solubility associated with lipophilic drugs and Trotta refers to the opposite effect of enhancing lipophilicity. It is argued that Manning is a method of forming injectable implant.  It is taught that co-dissolving the precipitate and hydrophobic polymer in an organic solvent forms a homogeneous distribution of the organic solvent in the polymer.  Proteins suitable for pulmonary delivery are produced by rapidly mixing a protein solution, adding an anionic detergent dropwise to form complexes of between 2 and 10 microns.  Manning is only concerned with proteins, teachings a polymer and Manning is not combinable with Wong as Wong 
Regarding Applicant’s second arguments, both Trotta and Wong are concerned with forming ionic complexes between a drug and a counter ion.  Trotta teaches that one drug which can be utilized to form a complex in the presence of a counter ion is doxorubicin.  Thus, the state of the art would suggest that doxorubicin can form a complex with a counter ion such as those counter ions taught in Wong.  As indicated above, the prior art need to suggest the combination for the reasons Applicant has combined the elements in the claimed composition.   Both Trotta and Wong teach that the complex has greater solubility or lipophilicity than the drug by itself.  Nothing in Applicant’s arguments establish that this wouldn’t be true of doxorubicin, i.e. that both the solubility and lipophilicity would be enhanced with the formation of the complex.  Regarding the arguments of Manning, while one embodiment is to form a precipitate of an anionic detergent and organic molecule and then co-dissolving the precipitate and a hydrophobic polymer in organic solvent to form a homogeneous distribution of the solvent in the polymer, this is not the only embodiment taught.  Page 8 of Manning teaches that one embodiment for controlling the size of particles is to rapidly mix a protein solution, adding an anionic detergent dropwise to the rapidly mixing protein solution such that the protein forms HIP complex particles of between 2 and 10 microns and isolating the particles from solution and then suspending the particles in a suitable pharmaceutical carrier.  Thus a polymer is not required.  While this particle size does not fall within the scope now claimed, Manning repeatedly teaches that the size of the complex is formed by controlling the conditions of precipitation.  In fact, on .  
	 
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616